Citation Nr: 0939028	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hip strain.

2.  Entitlement to a compensable initial disability rating 
for thoracolumbar strain, prior to March 16, 2006.

3.  Entitlement to a disability rating in excess of 10 
percent for thoracolumbar strain, from March 16, 2006 to 
March 17, 2008.

4.  Entitlement to a disability rating in excess of 20 
percent for lumbar ankylosing spondylitis (previously 
thoracolumbar strain), from March 18, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for a bilateral hip strain and a thoracolumbar 
strain and assigned a noncompensable rating for both 
disabilities.  The rating decision also denied entitlement to 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  The Veteran submitted a 
notice of disagreement with the assignment of noncompensable 
ratings for the bilateral hip strain and thoracolumbar strain 
in November 2005 and perfected his appeal in October 2006.  
In an August 2008 rating decision, the RO confirmed and 
continued the assignment of a noncompensable disability 
rating for the Veteran's bilateral hip strain and assigned a 
staged rating to the Veteran's lumbar spine disability.  The 
RO assigned a 10 percent disability rating effective March 
16, 2006 and assigned a 20 percent disability rating 
effective March 18, 2008.  Since the increase in disability 
rating for the Veteran's lumbar spine disability did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The Board notes the Veteran's March 2009 argument that he 
should have been granted a compensable evaluation under 38 
C.F.R. § 3.324 based upon multiple, noncompensable, service-
connected disabilities.  However, the Veteran's November 2005 
notice of disagreement did not address this issue.  Therefore 
the Board does not have jurisdiction of this issue.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Veteran was scheduled for a Board video conference 
hearing in June 2009, but he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R.            § 20.704(d) (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
thigh flexion to 120 degrees in the right hip and to 125 
degrees in the left hip; the Veteran's service-connected 
bilateral hip disability is manifested by pain, stiffness, 
fatigability, lack of endurance, and difficulty walking.

2.  Prior to March 16, 2006, the competent medical evidence 
of record demonstrates thoracolumbar forward flexion to 90 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, right rotation 
to 30 degrees and left rotation to 30 degrees; the Veteran's 
service-connected thoracolumbar strain was manifested by 
pain, soreness, and tenderness.

3.  From March 16, 2006 to March 17, 2008, the competent 
medical evidence of record demonstrates thoracolumbar forward 
flexion to 90 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right rotation to 30 degrees and left rotation to 30 degrees; 
the Veteran's service-connected thoracolumbar strain was 
manifested by pain, pain with flexion, and tenderness.

4.  From March 18, 2008, the medical evidence of record 
demonstrates thoracolumbar forward flexion to 40 degrees 
without evidence of ankylosis; the Veteran's service-
connected lumbar ankylosing spondylitis is currently 
manifested by pain, stiffness, and daily use of medication.

5.  The evidence of record does not show that the Veteran's 
service-connected disabilities are so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial 
disability rating for a bilateral hip strain are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321. 4.1, 
4.2, 4.7, 4.10, 4.31, 4.71a, Diagnostic Code 5252 (2008).

2.  The criteria for assignment of a 10 percent, but no more, 
disability rating for thoracolumbar strain prior to March 16, 
2006, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R.  §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5237 (2008). 

3.  The criteria for a disability rating for thoracolumbar 
strain in excess of 10 percent prior to March 18, 2008, are 
not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321. 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5237 
(2008). 

4.  The criteria for a disability rating for lumbar 
ankylosing spondylitis in excess of 20 percent from March 18, 
2008, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5240 (2008). 

5.  Application of extraschedular provisions for the 
Veteran's service-connected bilateral hip strain and lumbar 
ankylosing spondylitis is not warranted.  38 C.F.R. 
§ 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 

The instant claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  

A November 2007 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice in November 2007, 
he was provided several months to respond with additional 
argument and evidence, the claims were readjudicated and 
additional supplemental statements of the case were provided 
to the Veteran in January 2008 and August 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

Adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO 
provided the Veteran appropriate VA examinations in April 
2005 and March 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The April 2005 and March 2008 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

Relevant law and regulations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2008).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14 (2008). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
here, as the Veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the Veteran is entitled to 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . "  See id., at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  See id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).



A. Bilateral hip strain

The Veteran alleges that the symptomatology of his service-
connected bilateral hip strain is more severe than 
contemplated by the currently assigned noncompensable 
disability rating.

Assignment of a diagnostic code

The Veteran's bilateral hip disability, which has been 
consistently diagnosed as a bilateral hip strain, is 
currently rated as noncompensable by analogy to Diagnostic 
Code 5252 [thigh, limitation of flexion of].  See 38 C.F.R. § 
4.20 (2008) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

The Board will also consider the Veteran's bilateral hip 
disability under potentially applicable Diagnostic Codes.  
Since the Veteran has a service-connected hip disability, 
Diagnostic Code 5250 [hip, ankylosis of], Diagnostic Code 
5251 [thigh, limitation of extension of], Diagnostic Code 
5253 [thigh, impairment of], and Diagnostic Code 5254 [hip, 
flail joint] may also be appropriate.  See Butts, 5 Vet. App. 
532.

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

As for Diagnostic Code 5250 pertaining to ankylosis of the 
hip, there is no indication of ankylosis per the April 2005 
or March 2008 VA examination reports or anywhere else in VA 
Medical Center (VAMC) treatment records.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  As there is no 
evidence of or a diagnosis of ankylosis, Diagnostic Code 5250 
is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 
(2008).  

Under Diagnostic Code 5251 [thigh, limitation of extension 
of], extension of the thigh limited to 5 degrees warrants a 
10 percent disability rating.   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2008).  During an April 2005 
VA examination, the Veteran was able to achieve extension of 
the hip to 30 degrees.  See VA examination report; April 5, 
2005.  During a March 2008 VA examination, the Veteran was 
able to achieve extension of the left hip to 25 degrees and 
extension of the right hip to 30 degrees.  See VA examination 
report; March 18, 2008.  The slight limitation of extension 
of the left hip to 25 degrees does not warrant the assignment 
of a compensable rating under Diagnostic Code 5251.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2008).  

Diagnostic Code 5253 [thigh, impairment of] provides a 10 
percent disability rating when there is limitation of 
abduction of the thigh such that the legs cannot be crossed 
or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent 
disability rating requires limitation of abduction with 
motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2008).  During an April 2005 VA 
examination, the Veteran was able to achieve external 
rotation to 60 degrees and internal rotation to 40 degrees, 
abduction to 45 degrees, and adduction to 25 degrees.  See VA 
examination report; April 5, 2005.  During a March 2008 VA 
examination, the Veteran was able to achieve external 
rotation of the left and right hip to 60 degrees and internal 
rotation to 40 degrees.  Abduction of the left and right hip 
was to 45 degrees, adduction was to 25 degrees in the left 
hip and to 20 degrees in the right hip.  See VA examination 
report; March 18, 2008.  The evidence does not show 
sufficient limitation of abduction, adduction, rotation, or 
flexion of the hip to warrant the assignment of a compensable 
rating under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2008).  

There is no evidence of flail joint or of any other 
symptomatology which would warrant consideration of the 
assignment of Diagnostic Code 5254 [hip, flail joint] or 
another diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5254 (2008).  

The Board can identify nothing in the evidence to suggest 
that another Diagnostic Code would be more appropriate and 
neither the Veteran, nor his representative, has requested 
that another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5252.

Specific rating criteria

Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent disability rating, flexion 
limited to 30 degrees warrants a 20 percent disability 
rating, flexion limited to 20 degrees warrants a 30 percent 
disability rating, and flexion limited to 10 degrees warrants 
a 40 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2008).

Analysis

Schedular rating

To warrant a compensable disability rating under Diagnostic 
Code 5252, the Veteran must show flexion of the thigh limited 
to 45 degrees.  

During an April 2005 VA examination, the Veteran reported 
pain and stiffness in his hips when he remained in one 
position for a prolonged period of time.  The Veteran stated 
he experienced discomfort as a result of physical activities.  
He stated his pain occurred as often as once a week and 
lasted for 12 hours.  The Veteran reported his treatment 
included chiropractic manipulations and taking medication as 
needed.  The Veteran was able to achieve flexion of the right 
and left hip to 125 degrees.  See VA examination report; 
April 5, 2005.

In November 2005, the Veteran reported pain in both hips and 
pain on rotation of his hips.  See VAMC treatment record; 
November 28, 2005.

During a March 2008 VA examination, the Veteran reported pain 
throughout the hip over the anterior lateral and posterior 
aspects of his bilateral hips.  He also reported severe 
stiffness in the bilateral hips, fatigability, lack of 
endurance, and severe difficulty walking.  The Veteran denied 
weakness, swelling, erythema, calor, instability and giving 
way, popping, catching or locking, any period of flare ups, 
any episodes of fracture, dislocation or subluxation.  The 
Veteran's treatment for his hips included medication and 
physical therapy.  The examiner observed tenderness of 
palpation in the bilateral sacroiliac joints.  The examiner 
also observed the Veteran's gait was awkward and marked by 
out-toeing, and that he seemed to walk with his hips 
externally rotated.  The examiner diagnosed the Veteran with 
bilateral sacroiliitis and noted his bilateral hips were 
normal.  The examiner observed the Veteran's strength was 5/5 
on flexion and extension of the bilateral hips.  The Veteran 
was able to achieve flexion of the right hip to 120 degrees 
and flexion of the left hip was to 125 degrees.  See VA 
examination report; March 18, 2008.

The measured range of flexion of the right hip to 120 degrees 
and the left hip to 125 degrees does not meet the required 
limitation of flexion of the thigh to 45 degrees to obtain a 
compensable disability rating.  The Board finds that the 
Veteran's measured range of motion also does not meet the 
required limitation of flexion to obtain a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).  The 
Board additionally observes that there is no medical evidence 
which suggests a 30 percent disability rating is assignable.  
See id.

Based on the objective medical record, and for reasons stated 
above, the Board finds that the Veteran is not entitled to 
the assignment of a compensable disability rating for his 
service-connected bilateral hip disability.  See 38 C.F.R. §§ 
4.31, 4.71, Diagnostic Code 5252 (2008).  

DeLuca considerations

In evaluating the Veteran's claim for a compensable 
disability rating, the Board must also address the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2008).  See DeLuca, supra.

The Veteran has complained of bilateral hip pain, stiffness, 
and fatigability and such has been demonstrated on 
examination.  However, there is no objective medical evidence 
that such symptomatology warrants the assignment of a 
compensable disability rating.  Although some of the medical 
evidence indicates that there is additional limitation of 
motion due to pain, objective findings do not support the 
assignment of a compensable disability rating based on 
functional impairment due to pain on motion or other factors.  
The examiner's who conducted the April 2005 and March 2008 VA 
examinations both determined that there was no additional 
limitation due to pain, fatigue, weakness, incoordination or 
lack of endurance after repetitive motion testing.  Despite 
the Veteran's complaints of pain and functional impairment, 
range of motion is not shown as significantly limited.  Thus, 
there is no basis on which to assign a compensable disability 
rating based on 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

Fenderson considerations

The Board observes that the Veteran's disability picture does 
not appear to have fluctuated materially during the course of 
this appeal, and a staged rating need not be considered.  See 
Fenderson, supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the assignment of a compensable disability rating for 
the Veteran's service-connected bilateral hip disability.  

B. Lumbar ankylosing spondylitis

The Veteran contends he is entitled to a compensable 
disability rating for thoracolumbar strain, prior to March 
16, 2006, a disability rating for thoracolumbar strain in 
excess of 10 percent prior to March 18, 2008, and a 
disability rating for lumbar ankylosing spondylitis in excess 
of 20 percent from March 18, 2008.  

The Board acknowledges that the Veteran has been diagnosed 
with ankylosing spondylitis and that a VA physician believes 
he had this disability during active service.  However, the 
question before the Board is not one of service connection 
but whether the Veteran's symptomatology meets the criteria 
set forth in the Schedule for Rating Disabilities.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides the following:

10 percent:	assigned for forward flexion of the 
thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent:	assigned for forward flexion of the 
thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

40 percent:	assigned for unfavorable ankylosis of the 
entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

50 percent:	assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. 

100 percent:	assigned for unfavorable ankylosis of entire 
spine.

See 38 C.F.R. § 4.71a (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2008).  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Assignment of a diagnostic code

Under the current criteria, a service-connected lumbar spine 
disability can be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or in certain 
circumstances under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The 
Veteran's service-connected back disability is currently 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Veteran has alleged continuous 
back pain and has denied limited episodes of increased 
symptoms (flare-ups).  The evidence of record does not 
indicate that he has experienced incapacitating attacks of 
intervertebral disc syndrome or any other symptomatology 
which would warrant consideration under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board concludes that continuing to rate the Veteran's 
back disability under the General Rating Formula for Diseases 
and Injuries of the Spine is most appropriate in this case.  

Specific rating criteria

Schedular rating

Prior to March 16, 2006

To warrant a compensable rating for his back disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran must show forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

During VAMC treatment in January 2005, the Veteran was tender 
to palpation over left lower back.  See VAMC treatment 
record; January 14, 2005.  This is consistent with the 
criteria for a compensable rating described above for 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  It is the Board's judgment that, 
with the application of 38 C.F.R. § 4.71a under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
medical evidence supports the assignment of a 10 percent 
rating effective November 17, 2004.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

A rating higher than 10 percent prior to March 16, 2006 is 
not warranted.  To warrant a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran must show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

During an April 2005 VA examination, the Veteran reported 
aching back pain.  The Veteran reported taking medication for 
his back pain.  The Veteran described back soreness in the 
morning which gradually subsided during the day.  The 
examiner observed the Veteran's gait was within normal 
limits.  The examiner stated that muscle spasm and tenderness 
were absent.  The Veteran was able to achieve forward flexion 
to 90 degrees, extension to 30 degrees, right lateral flexion 
to 30 degrees, left lateral flexion to 30 degrees, right 
rotation to 30 degrees and left rotation to 30 degrees.  See 
VA examination report; April 5, 2005. 

The Veteran's measured range of forward flexion was to 90 
degrees, which is greater than the forward flexion of 30 to 
60 degrees required to obtain a 20 percent disability rating.  
There was no evidence of muscle spasm, guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board finds that the Veteran's medical history is 
inconsistent with a 40 percent rating prior to March 16, 
2006.  See 38 C.F.R. 
§ 4.71a (2008).  The Board additionally observes that there 
is no medical evidence which suggests that a 50 percent 
disability rating is assignable.  See id.  

Thus, prior to March 16, 2006, the preponderance of the 
evidence is against a rating higher than 10 percent.  



From March 16, 2006 to March 17, 2008

The requirements to warrant a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine are stated above.  

During VAMC treatment in March 2006, the Veteran reported 
constant, "spasm-like" pain in his low back, and diffuse 
tenderness in his right lumbar paraspinals was observed.  
Physical examination revealed a positive straight leg raising 
on the left at 30 degrees, with power 5/5 and sensation 
intact.  The Veteran denied radiation of pain, weakness, 
paresthesias and numbness.  The Veteran was diagnosed with 
non-radiating low back pain.  See VAMC treatment record; 
March 16, 2006.  The Veteran reported increased pain in his 
back when bending and turning, that his back pain kept him 
awake at night, and "spasm" on both sides of his back.  See 
VAMC treatment records; April 26, 2006 and May 22, 2006.  The 
Veteran reported taking some medication for his back pain.  
Mild to moderate tenderness in the lumbosacral spine and pain 
with flexion was observed.  See VAMC treatment records; 
September 19, 2006 and November 8, 2006.  In October 2007, 
the Veteran was diagnosed with ankylosing spondylitis.  See 
VAMC treatment record; October 25, 2007.  

As previously discussed, during an April 2005 VA examination, 
the Veteran's measured range of motion and symptoms did not 
meet the required criteria to warrant a 20 percent disability 
rating.  Although the Veteran reported "spasm-like" pain in 
his low back, it was not noted to be severe enough to result 
in any abnormalities of gait or spinal contour.  The medical 
evidence between March 16, 2006 and March 17, 2008 does not 
demonstrate range of motion or symptoms which meet the 
criteria to warrant a 20 percent disability rating.  See 38 
C.F.R. § 4.71a (2008)

Based on the objective medical record, and for reasons stated 
above, the Board finds that the Veteran is not entitled to 
the assignment of a disability rating in excess of 10 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine for his service-connected back disability for the 
period prior to March 18, 2008.  The Board finds that the 
Veteran's medical history is inconsistent with a 40 percent 
rating prior to this date.  See id.  The Board additionally 
observes that there is no medical evidence which suggests 
that a 50 percent disability rating is assignable.  See id.

Thus, between March 16, 2006 and March 17, 2008, the Veteran 
was only eligible for a 10 percent disability evaluation for 
his back disability.  A claim for an increased disability 
rating for this period is denied.

From March 18, 2008

To warrant a 40 percent disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Veteran must show forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

During the March 2008 VA examination, the Veteran reported 
constant back pain and stiffness.  The Veteran reported 
taking daily medication for his back pain and attending 
physical therapy in the past.  He denied any fracture, 
dislocation, or subluxation of his thoracolumbar spine, 
flare-ups, unsteadiness, falls, weight loss, fever, malaise, 
dizziness, visual disturbance, numbness, weakness, bowel 
incontinence, bladder incontinence, erectile dysfunction, 
trauma, or injury.  The Veteran was able to walk unaided and 
did not use a cane, crutch, walker, lumbar brace or orthosis.  
The examiner diagnosed the Veteran with lumbar ankylosing 
spondylitis.  Upon visual examination, the thoracolumbar 
spine was normal.  The Veteran was able to achieve forward 
flexion of the thoracolumbar spine to 40 degrees.  See VA 
examination report; March 18, 2008.  

The measured range of forward flexion to 40 degrees during 
the March 2008 VA examination does not meet the required 
forward flexion to 30 degrees or less for the Veteran to 
obtain a disability rating of 40 percent.  In addition, the 
Veteran does not have a diagnosis of ankylosis, favorable or 
unfavorable, of the entire thoracolumbar spine.  The 
Veteran's medical history is inconsistent with a 50 percent 
rating from March 18, 2008.  See 38 C.F.R. § 4.71a (2008).  
The Board additionally observes that there is no medical 
evidence which suggests that a 100 percent disability rating 
is assignable.  See id.  

Thus, from March 18, 2008, the preponderance of the evidence 
is against a rating higher than 20 percent.  A claim for an 
increased disability rating for this period is denied.

DeLuca considerations

In evaluating the Veteran's claim for a disability rating for 
thoracolumbar strain in excess of 10 percent prior to March 
18, 2008, and a disability rating for lumbar ankylosing 
spondylitis in excess of 20 percent from March 18, 2008, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2008).  See DeLuca, supra.

The Veteran has complained of back pain, soreness, and 
stiffness, and such has been demonstrated on examination.  
However, there is no objective medical evidence that such 
symptomatology, in and of itself, warrants the assignment of 
a compensable disability rating.  Although some of the 
medical evidence indicates that there is additional 
limitation of motion due to pain, objective findings do not 
support the assignment of a disability rating for 
thoracolumbar strain in excess of 10 percent prior to March 
18, 2008, or a disability rating for lumbar ankylosing 
spondylitis in excess of 20 percent from March 18, 2008, 
based on functional impairment due to pain on motion or other 
factors.  The examiners who conducted the April 2005 and 
March 2008 VA examinations both determined that there was no 
additional limitation due to pain, fatigue, weakness, 
incoordination or lack of endurance after repetitive motion 
testing.  Thus, there is no basis on which to assign a higher 
disability rating for either of these periods based on 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

Conclusion

The Board observes that the Veteran's disability picture has 
fluctuated materially during the course of the appeal, and 
the Board has applied a staged rating.  See Fenderson, supra.  
For the reasons and bases expressed above, the Board 
concludes that the evidence supports the Veteran's claim of 
entitlement to a compensable disability rating prior to March 
16, 2006.   The Board concludes that the evidence does not 
support the Veteran's claim of entitlement a disability 
rating in excess of 10 percent prior to March 18, 2008, or 
for a disability rating in excess of 20 percent from March 
18, 2008.  

Extraschedular rating considerations

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected hip and back disabilities.  See Bagwell v. 
Brown, 9 Vet. App. 338, 339 (1996).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
hip and back disabilities and the Board has been similarly 
unsuccessful.

The Board acknowledges the Veteran's statements with regard 
to how his service-connected disabilities have affected his 
daily life, specifically that he works part-time and his 
employment opportunities are limited due to his disabilities.  
During the April 2005 VA examination, the Veteran reported 
being employed as a medical technician.  The Veteran did not 
report any functional impairment or missing any time at work 
due to his disabilities at that time.  See VA examination 
report; April 5, 2005.  During the March 2008 VA examination, 
Veteran reported being employed as a tattoo artist.  He 
stated he was able to be employed and that he had to be 
employed in a profession where he was sitting.  The Veteran 
denied any surgeries for his hips or thoracolumbar spine.  
See VA examination report; March 18, 2008.  The Veteran has 
not reported any hospitalizations due to his hip or back 
disabilities.  

The objective medical evidence of record does not show that 
manifestations of the Veteran's service-connected 
disabilities result in marked functional impairment in a way 
or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disabilities in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. § 4.1 (2008).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  See Bagwell, 9 Vet. App. at 338-39; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a compensable initial disability rating for 
bilateral hip strain is denied.

Entitlement to a 10 percent initial disability rating for 
thoracolumbar strain, but no more, prior to March 16, 2006, 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for thoracolumbar strain, from March 16, 2006 to March 17, 
2008, is denied. 

Entitlement to a disability rating in excess of 20 percent 
for lumbar ankylosing spondylitis, from March 18, 2008, is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


